DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 2019/0294376) in view of Byun (US 2020/0042242).
Regarding claims 1, 8, and 15, Fig. 1, Fig. 3 of Park discloses a memory device and method comprising: 
a controller [110, Fig. 1], the controller configured to perform operations comprising: 
receiving a read command [CMDR, paragraph 0037] from a host device of a flash storage system, wherein the read command includes a logical block address [AD, Fig. 3] and a file-type flag [FBS, Fig. 3]; 
in response to determining that the file-type flag is set to a first file type [can be any type]: reading a single record of a mapping table [12, Fig. 4A], the single record mapping the logical block address [LB0, Fig. 4A] with multiple sequential physical memory block addresses [BLK2, Fig. 4A] starting with a first physical memory block address [paragraphs 0086 and 0087]; and 
Parks discloses a read operation, but does not specifically disclose executing a read operation configured to read data in multiple sequential physical memory blocks of the flash storage system having the multiple sequential physical memory block addresses starting with a first physical memory block having the first physical memory block address. However, Fig. 7 of Byun discloses a reading operation after mapping logical address with physical address by reading data in multiple sequential physical memory blocks [step S714] of the flash storage system having the multiple sequential physical memory block addresses starting [sequentially reading, step S708] with a first physical memory block having the first physical memory block address.
It would have been obvious to an ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Byun’s memory device that performing reading operation after sequentially mapping logical address with physical address to Park memory device for a purpose of improving reading operation with less error. 
Regarding claims 2, 9, and 16, Fig. 15 of Park discloses receiving a write command [CMDW1] from the host device [200], the write command including first write data [DS, Fig. 10], the logical block address [AD, Fig. 10], and the file-type flag [FBS, Fig. 10]; in response to determining that the file-type flag is set to the first file type [can by any type]: writing the first write data into the multiple sequential physical memory blocks starting with the first physical memory block [step S540]; and updating the single record of the mapping table to include the logical block address with the first physical memory block address and the multiple sequential physical memory block addresses [step S550].
Regarding claims 3, 10, and 17, Fig. 4B of Park discloses returning a representation of the first physical memory block address to the host device in response to the first write command [paragraph 0048].
Regarding claims 4, 11, and 18, Park discloses receiving read command from host and perform reading operation, but does not specifically disclose receiving a second read command from the host device, wherein the second read command includes a second logical block address and a second file-type flag; in response to determining that the second file-type flag is set to a second file type: reading a second single record of the mapping table, the second single record mapping the second logical block address with a single second physical memory block address; and executing a read operation configured to read data in a single second physical memory block having the single second physical memory block address of the flash storage system. However, Fig. 7 of Byun discloses receiving a second read command from the host device, wherein the second read command includes a second logical block address [S702 during the second read] and a second file-type flag [can be any type]; in response to determining that the second file-type flag is set to a second file type [can be any type]: reading a second single record of the mapping table [step S704], the second single record mapping the second logical block address with a single second physical memory block address [within step S704]; and executing a read operation [step S714] configured to read data in a single second physical memory block having the single second physical memory block address of the flash storage system.
It would have been obvious to an ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Byun’s memory device that performing reading operation after sequentially mapping logical address with physical address to Park memory device for a purpose of improving reading operation with less error. 
Regarding claims 5, 12, and 19, Fig. 11 of Park discloses receiving a write command [Step S410] from the host device, the write command including first write data [DS, Fig. 10], the logical block address [AD, Fig. 10], and the file-type flag [FBS, Fig. 10]; in response to determining that the file-type flag is set to a second file type [can be any type]: writing the first write data into multiple non-sequential physical memory blocks [step S460]; and updating multiple records of the mapping table to identify physical memory blocks associated with the first write data [similar to step S550 in Fig. 15].

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. 2019/0294376) in view of Byun (US 2020/0042242) and further in view of Hanson et al. (US Pub. 2018/0239711).
Regarding claims 6-7, 13-14, and 20, Park clearly teaches mapping table to translating logical address to physical address and vice versa, but does not specifically disclose providing encrypting mapping table information to a host. However, Fig. 1 of Hanson discloses a memory device having a host [115] and a flash memory device [105], wherein the flash memory device [105] provide encrypting [can be any type of encryption] mapping table information to a host [115] for a purpose of generating target memory address from the host.
It would have been obvious to an ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Hanson’s memory device that provides mapping table information to host to Park memory device for a purpose of generating target memory address by the host.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825